[Cite as Richardson v. Ohio Dept. of Rehab. & Corr., 2017-Ohio-7023.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          MADISON COUNTY




NATHANIEL J. RICHARDSON, JR.,                          :
                                                                   CASE NO. CA2017-03-008
        Plaintiff-Appellant,                           :
                                                                        OPINION
                                                       :                 7/31/2017
   - vs -
                                                       :

OHIO DEPARTMENT OF                                     :
REHABILITATION AND
CORRECTION,                                            :

        Defendant-Appellee.                            :



         CIVIL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                            Case No. CVH20160234



Nathaniel J. Richardson, Jr., #A426969, North Central Correctional Complex, 670 Marion-
Williamsport Road, Marion, Ohio 43302, plaintiff-appellant, pro se

Mike DeWine and Zachary R. Huffman, Criminal Justice Section-Corrections Unit, 150 East
Gay Street, 16th Floor, Columbus, Ohio 43215, for defendant-appellee



        S. POWELL, P.J.

        {¶ 1} Plaintiff-appellant, Nathaniel Richardson, an inmate currently incarcerated in

the North Central Correctional Complex, appeals from the Madison County Court of Common

Pleas decision granting a motion to dismiss his complaint against defendant-appellee, the
                                                                             Madison CA2017-03-008

Ohio Department of Rehabilitation and Correction ("ODRC").1 For the reasons outlined

below, we affirm.

        {¶ 2} In support of his appeal, Richardson argues ODRC unlawfully withdrew funds

from his prison account to pay filing fees imposed by the Federal District Court for the

Northern District of Ohio, Western Division, in a lawsuit filed by Richardson claiming various

individuals used excessive force against him while he was incarcerated in the Toledo

Correctional Institution. Similarly to his case against ODRC at issue here, Richardson's prior

lawsuit, in which he was permitted to proceed in forma pauperis in the Federal District Court,

was ultimately dismissed.

        {¶ 3} Richardson now appeals from the trial court's decision granting ODRC's motion

to dismiss, raising three assignments of error for review.

        {¶ 4} Assignment of Error No. 1:

        {¶ 5} THE TRIAL COURT ERRED IN RULING THAT RICHARDSON'S CLAIMS ARE

BARRED BY RES JUDICATA.

        {¶ 6} Assignment of Error No. 2:

        {¶ 7} THE TRIAL COURT ERRED IN RULING THAT RICHARDSON MUST PAY

THE FEDERAL FILING FEE PURSUANT TO 28 U.S.C. SECTION [sic] 1915.

        {¶ 8} Assignment of Error No. 3:

        {¶ 9} THE TRIAL COURT ERRED IN FAILING TO FIND THAT RICHARDSON HAS

STATED CLAIMS UPON WHICH RELIEF MAY BE GRANTED.

        {¶ 10} Richardson's three assignments of error, which generally allege the trial court's

decision to grant ODRC's motion to dismiss was improper, lack merit and are overruled. As

the trial court properly determined, Richardson's claims are barred by the doctrine of res


1. Pursuant to Loc.R. 6(A), we hereby sua sponte remove this case from the accelerated calendar for purposes
of issuing this opinion
                                                    -2-
                                                                      Madison CA2017-03-008

judicata since his claims have either already been decided by the Federal District Court or

could have been raised in the Federal District Court. "A judgment rendered by a federal

court of competent jurisdiction is given res judicata effect in the courts of Ohio." Federated

Mgmt. Co. v. Latham & Watkins, 138 Ohio App.3d 815, 822 (10th Dist.2000); Kirkhart v.

Keiper, 101 Ohio St.3d 377, 2004-Ohio-1496, ¶ 5 ("Res judicata promotes the principle of

finality of judgments by requiring plaintiffs to present every possible ground for relief in the

first actions").

       {¶ 11} Despite this, Richardson argues that because he named different parties in this

lawsuit, when compared to his lawsuit filed with the Federal District Court, res judicata cannot

apply. However, as noted by the Ohio Supreme Court, res judicata also extends to parties

and those in privity with those parties. For instance, the supreme court held:

               [w]hat constitutes privity in the context of res judicata is
               somewhat amorphous. A contractual or beneficiary relationship
               is not required: In certain situations * * * a broader definition of
               privity is warranted. As a general matter, privity is merely a word
               used to say that the relationship between the one who is a party
               on the record and another is close enough to include that other
               within res judicata.

(Internal citations omitted.) Brown v. Dayton, 89 Ohio St.3d 245, 2000-Ohio-148, ¶ 3-4.

       {¶ 12} In this case, as the Federal District Court stated, because Richardson

proceeded in forma pauperis in his lawsuit alleging excessive force, Richardson became

responsible for paying the filing fees from the moment his complaint was filed. See 28

U.S.C. 1915(b) ("if a prisoner brings a civil action or files an appeal in forma pauperis, the

prisoner shall be required to pay the full amount of a filing fee"); see also R.C. 2969.22. We

agree with the Federal District Court. Therefore, just as the trial court found, ODRC is

"simply following the legally binding Order of the Federal District Court." Richardson's claim

otherwise is without merit.

       {¶ 13} Nevertheless, Richardson argues that 28 U.S.C. 1915(b) carries with it a
                                               -3-
                                                                     Madison CA2017-03-008

presumption that his lawsuit was brought properly, but because he failed to sign an

authorization form, ODRC is unable to collect any money from his prison account.

       {¶ 14} Richardson's argument is without merit as it is based on the incorrect reading

that 28 U.S.C. 1915(b) applies only to those cases that were properly commenced.

However, as noted by Ohio Supreme Court, "in construing a statute, [a court] may not add or

delete words." In re Application of Columbus Southern Power Co, 147 Ohio St.3d 439, 2016-

Ohio-1608, ¶ 49. Richardson's argument essentially asks this court to add language to 28

U.S.C. 1915(b) limiting that statute to those cases that are properly filed. We decline

Richardson's invitation and find no error in the trial court's decision to grant ODRC's motion to

dismiss. Again, by taking money out of Richardson's prison account, ODRC is "simply

following the legally binding Order of the Federal District Court." Accordingly, having found

no merit to any of the arguments Richardson raised herein, Richardson's three assignments

of error are overruled.

       {¶ 15} Judgment affirmed.


       PIPER and M. POWELL, JJ., concur.




                                               -4-